Citation Nr: 0208560	
Decision Date: 07/29/02    Archive Date: 08/02/02

DOCKET NO.  01-08 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for a skin condition 
involving the feet (claimed as jungle rot).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The veteran had active service from March 1946 to April 1947.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 1997 rating decision by the North 
Little Rock, Arkansas, Regional Office (RO) of the Department 
of Veterans Affairs (VA) that denied service connection for 
jungle rot.  In May 2002, a videoconference hearing was held 
in lieu of a travel board hearing before C.W. Symanski, who 
is the member of the Board rendering the final determination 
in this claim and was designated by the Chairman of the Board 
to conduct that hearing.  See 38 U.S.C.A. § 7102(b) (West 
1991).


FINDINGS OF FACT

There is no competent medical evidence which demonstrates 
that the veteran's current skin disability of the feet, 
diagnosed as onychomosis, is causally related to active 
service.


CONCLUSION OF LAW

A skin condition involving the feet was not incurred in or 
aggravated by active service.  38 U.S.C.A. § 1110 (West 
1991); 38 U.S.C.A. § 5107(b) (West Supp. 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act (VCAA) of 2000.  In pertinent part, 
this law redefines VA's notice and duty to assist 
requirements.  See 38 U.S.C. §§ 5102, 5103, 5103A, and 5107 
(West Supp. 2001).  VA has enacted regulations to implement 
the provisions of the VCAA.  66 Fed. Reg. 45620-45632 (Aug. 
29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326)).  These changes in law are potentially 
applicable to the claim on appeal.  See  Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  The RO has developed this case 
pursuant to the VCAA.

Upon review of the record, the Board finds that VA has met 
the duty to assist and notice requirements under the VCAA and 
its implementing regulations.  By virtue of a Statement of 
the Case (SOC) and a Supplemental Statement of the Case 
(SSOC), the veteran and his representative have been provided 
ample notice of the Reasons and Bases in denying his claim.  
In separate letters dated on August 5, 1997, the RO informed 
the veteran of the types of information and/or evidence 
necessary to substantiate his claim.  The RO also notified 
the veteran that it was obtaining VA clinical records on his 
behalf.  By letter dated on July 13, 2001, the RO notified 
the veteran of the requirements of the VCAA, the types of 
information and evidence necessary to substantiate his claim, 
and the types of evidence that the veteran was ultimately 
responsible for providing.

In this case, the veteran has presented testimony and private 
medical evidence in support of his service connection claim.  
In a VA Form 21-4138 filing received in August 1997, the 
veteran voiced his understanding that some of his service 
medical records may have been subject to destruction as a 
result of a fire at the National Personnel Records Center in 
St. Louis, Missouri.  At that time, the veteran claimed 
"[t]here should have been records in there where I went to 
the Dr. just before I went out of the Army."  During his 
appearance before the undersigned, however, the veteran 
clarified that he first sought medical treatment for his 
claimed skin disability after service.  See May 2002 
Transcript of Video-Conference Hearing pp. 7-8.  The 
available service medical records include the veteran's 
separation examination, dated in April 2, 1947, which would 
be contemporaneous in time to the alleged onset of the 
disease, according to the veteran's testimony.  In August 
1997, the RO also notified the veteran of the types of 
alternative forms of proof that he could submit to 
substantiate his claim.  The veteran has indicated, however, 
that all potentially relevant private treatment records 
contemporaneous in time to his separation from service are 
unavailable.

Based upon the above, the Board finds that no reasonable 
possibility exists that any further assistance would aid the 
veteran in substantiating his claim.  In this respect, the 
issue has been fully developed, proper notice has been issued 
and there are no outstanding requests to obtain additional 
evidence or information that is both relevant and available.  
As indicated above, the potential destruction of some of the 
veteran's service medical records has no bearing on this case 
given the veteran's testimony that he was first treated for 
skin disease of the feet following his separation from 
service.  Thus, the Board finds that no prejudice accrues to 
the veteran in proceeding to the merits of his claim at this 
time.   

The veteran claims that he is entitled to service connection 
for a skin condition involving the feet, claimed as "jungle 
rot."  According to his statements and testimony of record, 
he recalls an in-service incident during boot camp of being 
instructed, along with his servicemates, to step into a 
"purple" medicine after taking a shower.  Prior to his 
discharge, he was stationed in Oklahoma where he recalls the 
onset of a thickening of his toenails and severe drying of 
his skin.  He didn't seek treatment because of his pending 
discharge.  He denied having a physical examination at 
separation.  He first sought treatment for his condition 
through his family doctor about six months following his 
discharge from service.  He recalls being diagnosed with 
"jungle rot" which, according to the veteran, could only 
have been caused in service.  His condition became 
progressively worse and was currently manifested by infected 
toenails with stinging and swelling of his feet.  His VA foot 
doctor has referred to his skin disease as a fungus disorder.  
He indicated that he had some difficulty recalling events 
because they occurred a long time ago.

The veteran's induction examination revealed that he entered 
service with a preexisting, mild pes cavus condition of the 
feet.  His skin examination was deemed "Normal."  There is 
no record of treatment for a skin condition involving the 
feet. His physical examination prior to discharge, dated on 
April 2, 1947, indicated "Normal" clinical evaluations of 
his skin and feet.

Post-service, the first medical evidence of record consists 
of a VA hospitalization summary from the Poplar Bluff, VA 
Hospital (VAH) in May 1966.  He reported a prior history of 
hypertension, but made no mention of a skin disorder.  His 
initial VA examination in September 1966 was negative for 
complaint for bilateral foot skin disability.  He did report, 
however, previous treatment by Dr. Solon McGaughey for "HBP 
& Heart condition & Nerves."  His skin examination was 
deemed "Normal."  An examination of his musculoskeletal 
system, to include his feet, was deemed "Normal."  His VA 
examination in August 1968 was also negative for complaint 
for bilateral foot skin disability.  At that time, his skin 
examination demonstrated "no evidence of any disease of the 
skin and its appendages.  The skin is dry, warm, clear and 
intact."  His physical examination also revealed "no 
swelling of his ankles and feet now."  The earliest 
treatment records from Jon D. Collier M.D., dated in 1982, 
reveal the following review of the veteran's systems: "Other 
than his chronic hypertension is negative."  

The evidence in this case first demonstrates treatment for 
onychomosis of "all toe nails and external scarring on the 
trunk and extremities from old burns" by Dr. Collier in 
September 1986.  Apparently, the veteran underwent plastic 
surgery for extensive burns to the lower extremities in 
approximately 1983.  In August 1989, Dr. Header treated the 
veteran for an infected callus of the right toe.  A September 
1986 consultation report from J.P. Burge, M.D., reveals the 
veteran's report of leg aching at night and "some problem 
periodically with his feet swelling and he attributes this to 
the fact that he has severe burns on his extremities."  At 
that time, his skin manifested multiple scars of burns on the 
front of the abdomen and on the right thigh down to the ankle 
from plastic surgery.  Otherwise, the veteran's clinical 
records throughout the 1980's was negative for treatment for 
a skin disorder of the feet.

In pertinent part, the veteran's VA clinical records reveal 
his July 1997 complaint of "jungle rot" of both feet 
manifested by itching, burning and stinging which kept him up 
at night.  His physical examination was negative for edema of 
the extremities, and no diagnosis of foot and/or skin 
disability was offered.  In August 1997, he submitted 
documentation that he was prescribed Mycelex.  In December 
2000, he was treated for onychomosis.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty during a period of active wartime 
service.  38 U.S.C.A. § 1110 (West 1991).  Onychomycosis is a 
"fungal infection of the nail plate, usually caused by 
species of Epidermophyton, Microsporum, and Trichophyton, and 
producing nails that are opaque, white, thickened, friable, 
and brittle."  See Davenport v. Brown, 7 Vet. App. 476, 477 
(1995), citing DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1177 
(27th ed. 1988).

The claimant bears the burden to present and support a claim 
of benefits.  38 U.S.C.A. § 5107(a) (West Supp. 2001).  In 
evaluating service connection claims, the Board shall 
consider all information and lay and medical evidence of 
record.  When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, the Board shall give the benefit 
of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 
Supp. 2001).

The new regulatory provisions promulgated by VA includes the 
following definitions of the competency of evidence: 

"(1)  Competent medical evidence means 
evidence provided by a person who is 
qualified through education, training, or 
experience to offer medical diagnoses, 
statements, or opinions.  Competent medical 
evidence may also mean statements conveying 
sound medical principles found in medical 
treatises.  It would also include statements 
contained in authoritative writings such as 
medical and scientific articles and research 
reports or analyses.
(2)  Competent lay evidence means any 
evidence not requiring that the proponent 
have specialized education, training, or 
experience.  Lay evidence is competent if it 
is provided by a person who has knowledge of 
facts or circumstances and conveys matters 
that can be observed and described by a lay 
person."

66 Fed. Reg. 45620-45632 (Aug. 29, 2001) (to be codified at 
38 C.F.R. §3.159)).

In this case, the veteran has testified to the in-service 
onset of a skin disorder of the feet manifested by thickening 
of his toenails and severe drying of his skin.  Certainly, he 
is competent to describe the outwardly visible manifestations 
of his feet.  There is no evidence in service, however, which 
correlates such manifestations as a chronic skin disability 
involving the feet.  Rather, the veteran's separation 
examination, which by his account was in a time period 
contemporaneous in time to the onset of his manifestations, 
provided "Normal" clinical evaluations of his skin and 
feet.  Thereafter, the veteran's available post-service 
medical records, which include VA examination reports and 
private clinical records, do not demonstrate the existence of 
a chronic skin disability of the feet prior to September 
1986.  In September 1986, he was noted to manifest 
onychomosis of all toe nails which the veteran himself 
attributed to a severe burn injury three years previously.  
There is no competent evidence of record which establishes a 
diagnosis of onychomycosis in service or, alternatively, 
suggests that his current onychomosis diagnosis is related to 
event(s) in active service.

In this case, the only evidence tending to show that the 
veteran's current skin disease of the feet is related to 
active service consists entirely of the veteran's statements 
of record.  His recollections of continuity of symptomatology 
are not supported by the medical documentation of record 
which includes negative examinations of the feet prior to 
1986.  See 38 C.F.R. § 3.303(b) (2001).  His recollections of 
being diagnosed with "jungle rot" in and of itself does not 
establish a nexus to service.  See Robinette v. Brown, 8 Vet. 
App. 69 (1995) (a layman's account of what a doctor 
purportedly said, filtered as it was through a layman's 
sensibilities, is simply too attenuated and inherently 
unreliable to hold any probative value).  Furthermore, his 
complaint of "jungle rot" to the VA examiner in July 1997 
does not establish such diagnosis.  See LeShore v. Brown, 8 
Vet. App. 406, 409 (1995) (medical professional transcription 
of lay history, unenhanced by any additional medical comment, 
does not constitute 'competent medical evidence').  

Based on this record, the Board finds that the preponderance 
of the evidence demonstrates that the claimed skin 
manifestations in service were acute in nature and resolved 
without residual disability, as demonstrated by the April 
1947 separation examination and medical evidence of record 
prior to 1986.  There is no competent medical evidence which 
demonstrates that the veteran's current skin disability of 
the feet, diagnosed as onychomosis, is causally related to 
active service.  In so holding, the Board assigns more 
probative weight to the observations and findings of medical 
examiner who are trained to detect and diagnose the existence 
of chronic disabilities.  The veteran's own lay diagnosis 
holds no probative value in this case.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The doctrine 
of the benefit of the doubt is not for application in this 
case.  38 U.S.C.A. § 5107(b) (West Supp. 2001).


ORDER

Service connection for a skin condition involving the feet 
(claimed as jungle rot) is denied.



		
	C.W. Symanski
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

